NOT FOR PUBLICATION


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



 MARBELLA TOWER URBAN RENEWAL
 ASSOCIATES SOUTH, LLC,
                                                                     OPINION & ORDER
                               Plaintiff,
                        V.                                           Civ. No. 17-12248 (WHW)(CLW)

 BSH HOME APPLIANCES CORPORATION,

                               Defendant.

 BSH HOME APPLIANCES CORPORATION,

                Defendant/Third-Party Plaintiff,
                        V.


 F&G MECHANICAL CORPORATION,

                               Third-Party Defendant.

Walls, Senior District Judge

       Third-Party Defendant F&G Mechanical Corporation (“F&G”) moves for partial

judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) as to Count One of the Third-Party

Complaint filed by Defendant/Third-Party Plaintiff BSH Home Appliances Corporation

(“BSH”). ECF No. 29. BSH does not object to F&G’s motion. ECF No. 30. The motion is

granted.

                                        BACKGROUND

       This case concerns accidents whereby washing machine hoses allegedly separated from

supply faucets in an apartment building, causing leaks that resulted in extensive property

damage. ECF No. 1-1 (Complaint). The Plaintiff is a corporate entity that owns the high-rise

apartment building in Jersey City, New Jersey where the incidents took place. Id. Plaintiff


                                                 I
NOT FOR PUBLICATION


originally sued Defendant BSH, who they state supplied and distributed the washing machines

that allegedly malfunctioned. Id. On April 19, 2018, BSH filed a third-party complaint against

F&G. alleging that F&G installed the washing machines and thus should be liable for

indemnification and/or contribution. ECF No. 11. On February 22, 2019, F&G moved for

judgment on the pleadings as to Count One of the third-party complaint. ECF No. 29. B$H did

not respond to the motion, but in a letter to the Court stated that it has “no objection” to it being

granted. ECF No. 30.

                                    STANDARD OF REVIEW

         A motion under Rule 12(c) is decided under the same standards applicable to a motion to

dismiss for failure to state a claim under Rule 12(b)(6). Ti,the   i   Gov ‘t of Virgin Islands, 938

F.2d 427, 428 (3d Cir. 1991).

         Judgment on the pleadings “will only be granted where the moving party clearly

establishes there are no material issues of fact, and that he or she is entitled to judgment as a

matter of law.” DiCarlo v. St. Mary Hosp., 530 F.3d 255, 259 (3d Cir. 200$). “In considering a

motion for judgment on the pleadings, a court must accept all of the allegations in the pleadings

of the party against whom the motion is addressed as true and draw all reasonable inferences in

favor of the non-moving party.” Zimmerman v. Corbett, $73 F.3d 414, 417-18 (3d Cir. 2017),

cert. denied, 138 S. Ct. 2623 (2018).

         A plaintiff “may not secure a judgment on the pleadings when the [defendant’s] answer

raises issues of fact that, if proved, would defeat recovery.” Wright & Miller, Fed. Prac. & Proc.

§   1368 (3d ed. 201$). Similarly, a defendant’s Rule 12(c) motion must be denied “if there are

allegations in the plaintiffs pleadings that, if proved, would permit recovery on his claim.” Id.




                                                   2
NOT FOR PUBLICATION


                                             DISCUSSION

        F&G contends that judgment on the pleadings is warranted because in order to recover

under indemnification, “B$H must show that its liability is imputed, vicarious or constructive

and that it is without personal fault for the accident.” Mot. Br. (ECF No. 29-1) at 7. This is a

correct recitation of New Jersey   law.   See Encompass Ins. Co.   v.   Quincy Mut. fire Ins. Co., No.

A-3000-12T4, 2014 WL 5880143, at *6 (N.J. Super. Ct. App. Div. Nov. 14, 2014). Since BSH

will either (1) prevail against the Plaintiff or (2) be found to have manufactured a deceptive or

dangerous product or be in breach of warranty, F&G reasons that it cannot be liable to BSH

under a theory of indemnification. BSH, perhaps realizing this conundrum, informed the Court it

does not object to Count One being dismissed. Because BSH would not simply be

“merely.. .technical[ly] liable” and “without personal fault,” Adler’s Quality Bakety, Inc. v.

Gaseteria, Inc., 32 N.J. 55, 80 (1960), if it were to lose its underlying case, its indemnification

claim against F&G necessarily fails.

                                            CONCLUSION

        It is hereby ORDERED that judgment on the pleadings in accordance with fed. R. Civ.

P. 12(c) is entered into on behalf of Third-Party Defendant F&G Mechanical Corporation as to

Count One of the Third-Party Complaint against it. Count One is dismissed with prejudice.




DATE:    p    (L 7t                                    \1


                                                William H. WalI
                                                                    /
                                                Senior United States District Court Judge




                                                   3
